The determination of the cause touching Snow Hill, betwixt Thomas Gerard, Esquire, plaintiff, and James Lindsey and Richard Willan, defendants, made by the Right Honourable the Lord Baltimore, Lord Proprietary of Maryland, to whom it was referred by appeal.
Having perused the state of the case concerning Snow Hill, between Thomas Gerard, Esquire, plaintiff, and Richard Willan and James Lindsey, defendants, sent unto us by way of appeal, from our Provincial Court of Maryland., and finding it not proved by the plaintiff, that Susan, his *8wife, in whose right he claims as heir at law to her bro« ther Abel, is heir to Abel Snow, but are fully satisfied by the notoriety of the thing, that she is not, he having a brother or brothers of the whole blood yet living, and finding that the said land was forfeited to us by the act for deserted plantations ; for by the copy of the record sent unto us, and attested by the plaintiff, we find that the plaintiff entered his claim to the said lands as heir at law in right of his wife and children, not until the 20th of March, 1651, and that by the act for deserted plantations, he ought to have entered and made his claim good, and paid all arrears of rent before the 25th of March, 1651, which, according to the English account, which begins the year of our Lord on the 25th of March, and, according to the true intent and meaning of the said act, was near a year after it should have been done, and that the said land was accordingly seized by us and granted to the defendants..
We do determine, that the plaintiff hath no title to the said plantation. Given under our hand and seal at arms this 11th day of August, 1659.
C. Baltimore.
Vide Lib. S. fol. 371. one of the Court of Appeals Records.